DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

4.	Claims 1-2, 7-8 and 13-14  are   rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. ( USP 2019/0064805) in view of Shimuzi et al. (USP 5,925,082).
 	As Per Claim 1, Frazzoli eta l. ( Frazzoli) teaches, a vehicle control apparatus configured to control a vehicle switchable a drive mode between a self-drive mode enabling a self-drive function and a manual drive 5mode disabling the self-drive function,  ,( [0008], [0013], [0023-0024], [0030]),  the apparatus comprising: an operation detector configured to detect a driving instruction with respect to the actuator in accordance with an operation by a driver; ( via AV system 120, [0077-0089]);
a direction detector  ( camera 112) configured to detect an actual traveling direction of the 10vehicle; and an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to perform: ([ via 101, of Av system 120, [ mixed mode controller 201, [0077-0089], Figs. 1-6); switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation during traveling in the manual drive mode; and  20controlling the actuator in accordance with the driving instruction detected by the operation detector in the manual drive mode, the controlling including controlling the actuator so as to match ( [0030], [0023-0024],  [0091-[0104], [0123-0127]), Figs. 1-6).
However, Frazzoli does not explicitly teach, the vehicle including an actuator for traveling  determining whether a deviation of the actual traveling direction detected by the direction detector from a target traveling direction of the vehicle in 15accordance with the driving instruction detected by the operation detector is greater than or equal to a predetermined deviation.
 In a related field of art Shimuzi eta l. ( Shimuzi) teaches, vehicle steering control system wherein,  the vehicle including an actuator for traveling ( vai motor 6, Fig.1) determining whether a deviation of the actual traveling direction detected by the direction detector from a target traveling direction of the vehicle in 15accordance with the driving instruction detected by the operation detector is greater than or equal to a predetermined deviation; (Col. 1, lines 65- col.2, line 15, col.2, line 63- col. 3, line 20, col. 3, lines 51-col.4, line 3, Ref. claim 1,  Figs. 1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Frazzoli  and Shimuzi  before him at the time filing, to modify the systems of Frazzoli to include the steering control teachings ( systems) of  Shimuzi   and configure with the system of Frazzoli  in order to detect deviation between actual direct and the target direct and detecting a degree of danger associated with the driving 

As per Claim 2, Frazzoli as modified by Shimuzi  teaches the limitation of Claim 1. However, Frazzoli   in view of Shimuzi teaches, wherein the microprocessor  (Frazzoli : ( [ via 101, of Av system 120, [ mixed mode controller 201 being capable of) performing  when the drive mode is switched from the manual drive mode to the self-drive mode, the controlling including controlling the actuator so as to match the actual 5traveling direction with the target traveling direction in accordance with the driving instruction detected by the operation detector immediately before the drive mode is switched to the self-drive mode.  ( (Frazzoli : ( [ via 101, of Av system 120, [ mixed mode controller 201 being capable of , [0077-0089], [0030], [0023-0024],  [0091-[0104], [0123-0127]), Figs. 1-6).
Claim 7 is being rejected using the same rationale as claim 1.
 Claim  8 is being rejected using the same rationale as claim 2.5 
Claim 13 is being rejected using the same rationale as claim 1.
 Claim 14 is being rejected using the same rationale as claim 2.
 

 
s 4, 10 and 16 are   rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli et al. ( USP 2019/0064805) in view of Shimuzi et al. (USP 5,925,082) in view of  Matsumoto et al. (USP 7,392,120).
As per Claim 4, Frazzoli as modified by Shimuzi  teaches the limitation of Claim 1. However, Frazzoli   in view of Shimuzi teaches, a mode selection portion configured to select the self-drive mode or the manual drive mode in accordance with a selecting operation by the driver, wherein 20the microprocessor is configured to perform the switching including switching the drive mode to the self-drive mode when it is determined that the deviation is greater than or equal to the predetermined deviation on a condition that the manual drive mode is selected by the mode selection portion.
(Frazzoli : ( [ via 101, of Av system 120, [ mixed mode controller 201, [0077-0089], [0030], [0023-0024],  [0091-[0104], [0123-0127]), Figs. 1-6).
However, Frazzoli in view of Shimuzi does not explicitly teach, determining that the deviation is greater than or equal to the predetermined deviation 
In a related field of art   Matsumoto et al. ( Matsumoto) teaches, vehicle dynamics control apparatus, wherein determining that the deviation is greater than or equal to the predetermined deviation ( via ECU 8, col. 10, line 53-57, also see col. 10, line 52-col.11, line 15,  col.35, line 35-45, also see col.35, line 25-60, Figs. 1-2, 12).
It would have been obvious to one of ordinary skill in the art, having the teachings of Frazzoli  and Shimuzi and   Matsumoto  before him at the time filing, to modify the systems of Frazzoli to include the vehicle dynamics control teachings ( ECU 8) of  Matsumoto   and configure with the combination of Frazzoli  and Shimuzi  in order to  compare the detected deviation being greater than or equal to a predetermined 
Claim 10 is being rejected using the same rationale as claim 4.
Claim 16 is being rejected using the same rationale as claim 4.
20 
Allowable Subject Matter
6. 	Claim 3, 5-6, 9, 11-12, 15, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663